Citation Nr: 0122439	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Whether a retroactive payment of VA compensation benefits 
should be paid to the veteran for a period from April 1994 to 
May 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and May 2000 administrative 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.



REMAND

Any person who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation or dependency and 
indemnity compensation in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  A person whose benefits are subject to this 
reduction shall be informed of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).

A veteran to whom the provisions of paragraph (a) of this 
section applies with a service-connected disability 
evaluation of 20 percent or more shall receive compensation 
at the rate specified for a 10 percent disability.  38 
U.S.C.A. § 1114(a); 38 C.F.R. § 3.665(d).

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned for the benefit of the veteran's 
spouse, child or children or dependent parents on the basis 
of individual need.  38 C.F.R. § 3.665(e)(1).

If there was no apportionment at the time of release from 
incarceration, or if the released person is reunited with all 
dependents for whom an apportionment was granted, the 
released person's award shall be resumed the date of release 
from incarceration if the VA receives notice of release 
within one year following release; otherwise, the award shall 
be resumed the date of receipt of notice of release.  Payment 
to the [veteran] from the date of release to the date of the 
last payment to the apportionee shall be made at the rate 
which is the difference between the [veteran's] full rate and 
the sum of (i) the rate that was payable to the apportionee 
and (ii) the rate payable during incarceration.  38 C.F.R. § 
3.665(i)(1).

If there was an apportionment granted during incarceration 
and the released person is not reunited with all dependents 
for whom an apportionment was granted, the released person's 
award shall be resumed as stated in paragraph (i)(1) of this 
section except that when the released person's award is 
resumed it shall not include any additional amount payable by 
reason of a dependent not reunited with the released person.  
The award to that dependent will then be reduced to the 
additional amount payable for the dependent.  38 C.F.R. § 
3.665(i)(2).

In March 1992, the RO was notified by the veteran's spouse 
that he was imprisoned and that she wished to file a claim 
for the apportionment of his VA benefits.  In May 1992, VA 
notified the veteran and his spouse that she would be 
receiving an apportioned award of $1,834.00 per month.  VA 
also notified the veteran's spouse that this apportionment 
was payable only during the veteran's incarceration and would 
be immediately discontinued upon his release.  VA further 
notified the spouse that she was to notify VA of any change 
in her marital status.  

A VA Form 7216a shows that the veteran's claims folder was 
transferred from the New Orleans, Louisiana, RO to the 
Winston-Salem, North Carolina, RO, in October 1995.  

In February 1996, the RO received a claim of service 
connection, which stated that the veteran had been treated at 
a VA facility since 1994.  An internal VA report, dated 
February 1996, shows that the veteran reported "2 children 
last year," referred to the veteran's "new address," and 
inquired, in essence, whether his additional dependents could 
be added to his compensation benefits.  Letters from the RO 
to the veteran, also dated in February 1996, noted that "his 
application" did not contain his dependents' Social Security 
numbers, or the name of the person with whom they lived.  The 
file also includes a letter from the RO to the veteran 
stating that his claim must be denied for failure to convey 
this information.   

In October 1996, the RO received VA medical records showing 
that the veteran reported arguing with his spouse (note dated 
in April 1996), and that he requested a mental health clinic 
appointment to discuss feelings about his spouse in April 
1996.  Also included with those records is the report of an 
August 1996 VA examination, which reflects that the veteran 
was then married, and was only married once, to the same 
spouse since prior to his service in Vietnam.

In May 1997, the RO received VA medical records from VA 
facilities in Louisiana.  Included in those reports is a 
medical certificate dated in April 1995.  That record shows 
that the veteran stated that he was "away for four years," 
and noted that he was recently released from jail.  
Additionally, a social work note, dated three days later in 
April 1995, shows that the veteran was referred to the VA 
clinic, but that his brother stated that the veteran was 
"residing in NC [North Carolina] permanently."

In March 1999, VA received VA Form 21-0538 "Status of 
Dependents Questionnaire" from the veteran.  On that form, 
he stated that he was married to the spouse who was in 
receipt of apportionment benefits, and also stated that he 
cared for four additional children who were his nieces and 
nephews.  A letter dated in October 1998 was enclosed, giving 
medical, financial and education related authority to the 
veteran and the spouse who was in receipt of apportionment 
benefits.  

In February 2000, the RO promulgated an administrative 
decision noting that an overpayment was created, because the 
veteran was paid benefits in excess to the 10 percent he was 
entitled to as an incarcerated veteran.  

In March 2000, the RO received a record showing the veteran's 
diminution in sentence, reflecting that he was paroled and no 
longer incarcerated as of March 1994, listing an address in 
Louisiana, and noting that he was to remain in Louisiana 
until September 1996.  

In May 2000, the RO promulgated a second administrative 
decision, noting that it corrected the February 2000 
decision, and that any overpayment created was waived due to 
administrative error.  

Notice letters, also dated May 2000, were sent to both the 
veteran and his spouse, at different addresses in the same 
zip code.  The RO notified the veteran's spouse that because 
notice had been received that the veteran was released from 
prison, her apportionment was terminated immediately.  The RO 
notified the veteran that his award was adjusted due to the 
termination of the apportionment that was effectuated upon 
notice of his release from incarceration.  

The veteran next filed a claim for an earlier effective date 
for the adjustment of his award to reflect the termination of 
apportionment of benefits.  The veteran was afforded an April 
2001 video-conference hearing in Winston-Salem, before the 
undersigned Acting Member of the Board, sitting in 
Washington, DC.  In essence, the veteran claims that he is 
entitled to a retroactive payment, of his current rate of VA 
benefits, from March or April 1994.  Specifically, he avers 
that approximately one month prior to his release in March 
1994, he notified VA that he was to be paroled.  He also 
avers that his treatment at various VA medical facilities 
constitutes notice to the RO that he was released from prison 
within the meaning of 38 C.F.R. § 3.665.  Additionally, he 
testified at his personal hearing that he did not know the 
whereabouts of his wife subsequent to his release from 
prison, and that he was recently reunited with her in 
approximately May 2000.  

A review of the record shows that an apportionment of the 
veteran's VA disability compensation was made during the 
period of his incarceration until the RO received his record 
of release from prison in May 2000.  The veteran avers that 
any amounts withheld from him since his April 1994 release 
from prison should be retroactively paid to him.  

Thus, the issues that are before the Board are:  (1) the date 
on which the veteran notified VA that he was released from 
prison; (2) whether the veteran was reunited with all 
dependents for whom an apportionment was granted; and (3) 
whether there were additional amounts withheld from the 
veteran's VA benefits in addition to the amounts apportioned.

The Board believes that additional development is required 
prior to further appellate consideration.  Specifically, 
although the veteran avers that he was in receipt of VA 
benefit checks from April 1994, our review of the record does 
not show that a change of address form or record 
communicating similar information has been associated with 
his claims folder.  Because this record could be of 
significant probative value, it should be sought.  It is 
noted that an internal VA record reflecting a payment history 
in 1996 reveals an address for the veteran other than his 
prison address.

Additionally, records dated in February 1996 indicate that 
the veteran completed a VA status of dependents 
questionnaire, or communicated similar information to the RO, 
to which the RO then responded with a letter to the veteran 
requesting additional information.  This initial record from 
the veteran, however, is not associated with his claims 
folder.  

Thus, the RO should request that a search be conducted to 
ascertain the addresses to which the veteran's benefit checks 
were sent since January 1994 and to ascertain whether the 
veteran notified the RO that he was released from prison 
prior to May 2000.  

Second, the RO should indicate whether amounts in addition to 
the apportionment amount plus the rate payable to the veteran 
during incarceration were withheld from the veteran's full 
rate from April 1994 to May 2000.  See 38 C.F.R. § 3.665.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that a search 
be conducted to ascertain the addresses 
to which the veteran's benefit checks 
were sent since January 1994, and to 
ascertain whether the veteran notified 
the RO that he was released from prison 
prior to May 2000.  The results of each 
search, including any negative replies, 
should documented.

2.  The RO should summarize the veteran's 
award history, indicating whether amounts 
in addition to the apportionment amount 
plus the rate payable to the veteran 
during incarceration were withheld from 
the veteran's full rate from April 1994 
to May 2000.  See 38 C.F.R. § 3.665. 

3. Then, after undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



